Citation Nr: 1715922	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  16-45 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to a compensable disability rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1958 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO reopened the Veteran's previously denied claim of service connection for right ear hearing loss and denied this claim on the merits and also denied his claim for a compensable disability rating for left ear hearing loss.  The Veteran disagreed with this decision in July 2013.  He perfected a timely appeal in September 2016.

The Board observes that, in a November 2002 rating decision, the RO denied the Veteran's claim of service connection for right ear hearing loss.  The Veteran did not appeal this decision and it became final.  See 38 U.S.C.A. § 7104 (West 2014).  He also did not submit any statements relevant to this claim within 1 year of the November 2002 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a rating decision dated on November 12, 2002, and issued to the Veteran on November 14, 2002, the RO denied, in pertinent part, a claim of service connection for right ear hearing loss; this decision was not appealed and became final.

2.  The evidence received since the November 2002 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for right ear hearing loss because it shows that the Veteran experiences current right ear hearing loss disability which may be attributable to active service.

3.  The Veteran has asserted consistently that in-service hazardous noise exposure while working in field artillery caused or contributed to his current right ear hearing loss.

4.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was Field Artillery Fire Control Man; thus, his in-service hazardous noise exposure is shown.

5.  Resolving any reasonable doubt in the Veteran's favor, his current right ear hearing loss is related to active service.

6.  The Veteran's service-connected left ear hearing loss is manifested by, at worst, audiometric testing results which merit the assignment of a Roman numeral of I; this equates to a zero percent (non-compensable) rating for left ear hearing loss.



CONCLUSIONS OF LAW

1.  The November 2002 rating decision, which denied the Veteran's claim of service connection for right ear hearing loss, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2016).

2.  Evidence received since the November 2002 RO decision in support of the claim of service connection for right ear hearing loss is new and material; thus, this claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Right ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.385 (2016).

4.  The criteria for a compensable disability rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's request to reopen the previously denied service connection claim for right ear hearing loss, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's increased rating claim for left ear hearing loss, VA's duty to notify was satisfied by a letter dated in June 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Following the Federal Circuit's decision, the Court subsequently issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the VCAA notice letter issued during the pendency of this appeal.  This letter informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claim.  The Veteran also has submitted personal statements and lay statements from others with respect to his service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in August 2016 and a supplemental statement of the case in December 2016 addressing his claim.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated correspondence sent to the Veteran by the AOJ describing the Rating Schedule and applying the relevant regulations to his claim.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.

As will be explained below in greater detail, the evidence does not support granting an increased rating for left ear hearing loss.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all appropriate notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  Because the Veteran's increased rating claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran also has been provided with VA examinations which address the current nature and severity of his left ear hearing loss  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New & Material Evidence Claim

In November 2002, the AOJ denied, in pertinent part, the Veteran's claim of service connection for right ear hearing loss.  A finally adjudicated claim is an action which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2016).  The Veteran did not initiate an appeal of the November 2002 rating decision and it became final.  As noted above, the Veteran also did not submit any statements relevant to this claim within 1 year of the November 2002 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claim of service connection for right ear hearing loss may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for right ear hearing loss on a VA Form 21-256b which was date stamped as received by the AOJ on May 31, 2012.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2016).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for right ear hearing loss , the evidence before VA at the time of the prior final AOJ decision in November 2002 consisted of the Veteran's service treatment records, a June 2002 VA examination report, and his lay statements.  The AOJ noted that the record evidence indicated that the Veteran's hearing was normal in his right ear.  Thus, the claim was denied.

The newly received evidence includes additional VA outpatient treatment records and examination reports and additional lay statements from the Veteran.  All of this newly received evidence is to the effect that the Veteran currently experiences right ear hearing loss which is related directly to active service.  For example, on VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) in December 2016, the Veteran complained that he had difficulty understanding others even using hearing aids and "his hearing loss is irritating."  His pure tone thresholds, in decibels, in the right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
60 
55
70
LEFT
30
45
65
75
90

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  The diagnoses included right ear sensorineural hearing loss.

The Board notes that the evidence which was of record at the time of the prior final AOJ decision in November 2002 did not indicate that the Veteran experienced right ear hearing loss which could be attributed to active service.  The newly received evidence suggests that the Veteran currently experiences right ear hearing loss which may be related to active service.  The Board observes in this regard that, in Shade, 24 Vet. App. at 110, the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly received evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See also Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since November 2002 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for right ear hearing loss and raises a reasonable possibility of substantiating this claim.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for right ear hearing loss is reopened.

Service Connection

As noted, the Board has reopened the Veteran's previously denied claim of service connection for right ear hearing loss.  The Veteran contends that in-service hazardous noise exposure while working in field artillery during service caused or contributed to his current right ear hearing loss.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Clinically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because sensorineural hearing loss (as an organic disease of the nervous system) is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

The Board finds that the evidence supports granting the Veteran's claim of service connection for right ear hearing loss.  The Veteran contends that in-service hazardous noise exposure caused or contributed to his current right ear hearing loss.  The Board agrees, finding that the evidence reasonably supports an etiological link between the Veteran's in-service hazardous noise exposure and his current right ear hearing loss.  For example, the Veteran's service personnel records show that his MOS was Field Artillery Fire Control Man; thus, his in-service hazardous noise exposure is conceded.  The Board finds that the Veteran's lay statements of in-service hazardous noise exposure to be credible because they are consistent with the facts and circumstances of his active service.

The medical evidence also supports granting the Veteran's service connection claim for right ear hearing loss.  His service treatment records show that his hearing was "15/15" (or within normal limits) bilaterally at his enlistment physical examination in May 1958 prior to his entry on to active service in July 1958.  He denied any relevant pre-service medical history.  At his separation physical examination in March 1962, the Veteran was found qualified for separation although no specific findings were reported regarding his hearing.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence shows that, on VA examination in June 2002, the Veteran's complaints included difficulty hearing since service.  A history of in-service noise exposure from heavy artillery was reported.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
25
20
LEFT
5
5
15
40
80

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  The diagnoses included right ear hearing within normal limits through 4000 Hertz.

On VA examination in May 2003, the Veteran's complaints included bilateral decreased hearing.  He reported noticing decreased right ear hearing in active service.  He also reported in-service exposure to heavy artillery.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
25
LEFT
20
15
20
45
80

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 90 percent in the left ear.  The assessment included right ear hearing within normal limits through 4000 Hertz.

As noted above, following VA hearing loss and tinnitus DBQ in December 2016, the diagnoses included right ear hearing loss.  In a December 2016 addendum to this examination report, the VA examiner who conducted the December 2016 VA hearing loss and tinnitus DBQ stated that the Veteran's audiogram at his enlistment physical examination showed that his hearing was within normal limits and no audiometric testing results were shown at his separation physical examination.  This examiner opined that, after reviewing service treatment records, a personal interview of the Veteran, and audiometric testing, he could not provide an opinion concerning the etiology of the Veteran's right ear hearing loss without resorting to mere speculation because only a whispered voice hearing test was conducted at the enlistment physical examination and no audiometric testing was conducted at the separation physical examination and whispered voice hearing tests "do not provide frequency or intensity specific information."

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  Given the foregoing, the Board finds that the December 2016 VA examiner's opinion is entitled to no probative value concerning the etiology of the Veteran's right ear hearing loss.

The Veteran consistently has reported that he incurred right ear hearing loss as a result of in-service hazardous noise exposure and experienced right ear hearing loss continuously since active service.  The Board has found these lay statements concerning in-service hazardous noise exposure to be credible because they are consistent with the facts and circumstances of the Veteran's active service in field artillery.  The medical evidence shows that the Veteran currently experiences right ear hearing loss.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for right ear hearing loss is warranted.  See also 38 C.F.R. § 3.102.

Increased Rating Claim

The Veteran contends that his service-connected left ear hearing loss is more disabling than currently evaluated.  He specifically contends that his left ear hearing loss has worsened even though he uses hearing aids.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The evidence of a factually ascertainable increase warranting a staged increased rating need not itself demonstrate that the scheduler criteria for an increased rating are met if additional later evidence otherwise satisfies the scheduler criteria.  See Swain v. McDonald, 27 Vet. App. 219, 224-25 (2015).

The Veteran's service-connected left ear hearing loss currently is evaluated as zero percent disabling (non-compensable) under 38 C.F.R. §§ 4.85, 4.86, DC 6100.  See 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2016).

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Court has held that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for a compensable disability rating for left ear hearing loss.  Despite the Veteran's assertions to the contrary, the record evidence shows that the Veteran's service-connected left ear hearing loss is not manifested by compensable disability at any time during the appeal period.  The Veteran's audiometric testing results from June 2002 show that his left ear hearing loss is assigned a Roman numeral of I and his right ear hearing loss is assigned a Roman numeral of I at this VA examination.  See 38 C.F.R. § 4.85, Table VI.  This equates to a zero percent rating for service-connected left ear hearing loss under DC 6100.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  His audiometric testing results from May 2003 show that his left ear hearing loss is assigned a Roman numeral of II and his right ear hearing loss is assigned a Roman numeral of I at this VA examination.  See 38 C.F.R. § 4.85, Table VI.  This again equates to a zero percent rating for service-connected left ear hearing loss under DC 6100.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  Finally, the Veteran's most recent audiometric testing results from December 2016 show that left ear hearing loss is assigned a Roman numeral of III and his right ear hearing loss is assigned a Roman numeral of II at this VA examination.  See 38 C.F.R. § 4.85, Table VI.  This again equates to a zero percent rating for service-connected left ear hearing loss under DC 6100.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  The record evidence does not indicate that any of the Veteran's audiometric testing results obtained during the pendency of this appeal are not valid for VA adjudication purposes.  Nor is there any indication of an exceptional pattern of hearing impairment at any of the VA examinations conducted during the pendency of this appeal.  See 38 C.F.R. § 4.86.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to a compensable disability rating for left ear hearing loss.  The Board notes that, at his December 2016 VA hearing loss and tinnitus DBQ, the Veteran reported difficulty hearing others even when wearing his hearing aids.  The Court has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing, to include difficulty hearing conversational speech, as these effects are what the VA's audiometric tests are designed to measure.  See Doucette v. Shulkin, ___Vet. App. ___, slip op. 15-2818 (March 6, 2017).  In summary, the Board finds that the criteria for a compensable disability rating for left ear hearing loss have not been met.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for right ear hearing loss is reopened.

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to a compensable disability rating for left ear hearing loss is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


